DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to claims filed on 8/10/2022. Claims 1-5, 7, 12-14, 17-19, and 21 have been amended. Claims 9, 10, 20, and 22-25 have been cancelled. Claims 1-8, 11-19, and 21 are pending.
	The amendments overcome the 35 U.S.C. 112(b) rejections of claims 1-12.

Response to Arguments
	Applicant’s arguments against the prior art rejections of claim 1 have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn. The Examiner’s Amendment to claims 13 and 21 overcome the prior art rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jay P. Beale (Reg. no. 32,039) on 8/26/2022 for claims 13 and 21.

IN THE CLAIMS:
Please amend claims 13 and 21.

13.	(Currently amended) A mode controller for controlling operation mode switching of an integrated circuit chip that includes the mode controller, the mode controller comprising:
	a demodulator configured to use a single wire protocol to demodulate an input signal, received in series from an external device through an input/output pin, into a multi-bit input pattern and test mode setting data;
	a random number generator configured to generate a secure pattern for mode switching; and
	a comparator configured to receive the multi-bit input pattern and test mode setting data from the demodulator and the secure pattern from the random number generator, compare the multi-bit input pattern to the secure pattern, and to output the test mode setting data and a test mode switching enable signal when the multi-bit input pattern is the same as the secure pattern;
	wherein:
	the demodulator includes a counter and a processing logic,
	the counter is configured to receive a clock signal, to count a level of the input signal based on the clock signal, and to provide counting values to the processing logic, and
	the processing logic is configured to convert the counting values into bits of the multi-bit input pattern.


21.	(Currently amended) A system on chip, comprising:
	a processor;
	a volatile memory configured to store instructions and data to be used by the processor;
	a nonvolatile memory configured to store user data; and
	a mode controller configured to convert an input signal, received in series from an external device through one input/output pin, into input data, and to control an operation mode of the system on chip to be switched to a test mode when a multi-bit input pattern included in the input data matches a secure pattern generated therein,
	wherein the mode controller includes a demodulator configured to demodulate the input signal into the multi-bit input pattern using a single wire protocol;
	wherein:
	the demodulator includes a counter and a processing logic,
	the counter is configured to receive a clock signal, to count a level of the input signal based on the clock signal, and to provide counting values to the processing logic, and
	the processing logic is configured to convert the counting values into bits of the multi-bit input pattern.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1, 13, and 21 (in addition to their corresponding dependent claims): “mode controller” and “mode setting module”: Fig 1, specification par. [0026]: system controller 10
In claims 2 and 13 (in addition to their corresponding dependent claims): “random number generator” and “comparator”: Fig 3, specification par. [0038]: mode controller 100

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Doll et al. (20210042447) discloses state retention storage 210 may be embodied with a plurality of non-resettable flip-flops 211-214 which are connected to receive the control pattern which is written after successful authentication from authentication logic 201. In addition, the control pattern will contain both 1s and 0s to protect against simple attacks (such as a voltage attack) which can make all FFs take a certain value. In the test mode, the inputs of flip-flops in the scan chain are coupled to the outputs of other flip-flops in the scan chain, thereby forming a serial shift register. In an example scan test mode, the test control circuit 14 first enters a shift input mode of operation wherein the flip-flops of the scan chain 12 are coupled in series and test stimuli from the test data input are serially shifted through scan chain 12 for application to the inputs of functional circuits 11a-c. Subsequently, the test control circuit 14 circuit enters a capture mode wherein the inputs of flip-flops of the scan chain 12 are coupled to the outputs of functional circuits 11a-c so that these flip-flops capture test responses from functional circuits 11a-c. With the test mode authorization signal provided to AND gate 202, the authentication control pattern may then be loaded into the non-resettable flip-flops 211-214 over a series of clock cycles. Once loaded with the control code, the flip-flops 211-214 in the state retention storage 210 supply the stored control code values to the multi-bit comparator 203 which generates an output “match” signal when the stored control pattern matches the required value. With the “match” signal supplied to the OR gate 204, the test mode authorization signal is set when either the “authentication successful” signal is set by the authentication logic 201 (e.g., upon initiating test mode) or the “match” signal is set by the multi-bit comparator 203 (e.g., when the state retention storage 210 stores the correct control code.

However, with respect to independent claim 1, and similarly claims 13 and 21, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a mode controller configured to convert an input signal, received from an external device through an input/output pin, into a multi-bit input pattern and test mode setting data which include a plurality of bits, and to output the test mode setting data and a test mode switching enable signal when a secure pattern generated therein is the same as the multi-bit input pattern”, “wherein: the mode controller includes a demodulator configured to demodulate the input signal into the multi-bit input pattern, the demodulator includes a counter and a processing logic, the counter is configured to receive a clock signal, to count a level of the input signal based on the clock signal, and to provide counting values to the processing logic, and the processing logic is configured to convert the counting values into bits of the multi-bit input pattern”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-8, 11-19, and 21 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111